Case 5:21-cv-00243 Document1 Filed 03/10/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

ROEGINA PEREZ

Plaintiff,
v.

Civil Action No. A\ ~ 3 42

HERCULES FOUNDATION REPAIR,
LLC,

Defendant.

COR 0G SON COD 60D 66D 60 to oon om

 

PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

 

For her Original Complaint against Defendant Hercules Foundation Repair, LLC, Plaintiff
Roegina Perez shows the following:

Introduction

l. This is an action for unpaid overtime compensation under the Fair Labor Standards

Act (FLSA). Plaintiff Roegina Perez has been employed by Defendant Hercules Foundation

Repair, LLC, in a non-exempt position. However, Defendant failed to pay Plaintiff overtime

compensation in accordance with the Fair Labor Standards Act. Plaintiff now sues for damages.
Parties

2 Plaintiff Roegina Perez is an individual residing at 100 Mayfair Dr. Apt 6B,

Converse, Texas 78109. She may be served with papers through the undersigned counsel.
3, Defendant Hercules Foundation Repair, LLC is a limited liability company
organized under the laws of the State of Texas. According to the Texas Secretary of State,

Defendant’s principal place of business is located at 19115 FM 2252 Ste. 20, Garden Ridge, Texas
Case 5:21-cv-00243 Document1 Filed 03/10/21 Page 2 of 4

78266. It may be served with process through its Registered Agent, William Chase, at 19115 FM
2252, Ste. 20, Garden Ridge, Texas 78266.
Jurisdiction and Venue

4, The Court possesses personal jurisdiction over Defendant Hercules Foundation
Repair, LLC because Defendant is organized under the laws of the State of Texas and because
this Defendant maintains its principal place of business in Texas and continuously operates in
Texas. The Court possesses subject-matter jurisdiction pursuant to 28 U.S.C. Section 1331
because this action is brought pursuant to a federal statute, the Fair Labor Standards Act. Venue
is proper in the Western District of Texas because Plaintiff worked for Defendant in New
Braunfels, Texas, which is in the geographic confines of the San Antonio Division of the Western
District of Texas

Cause of Action: Violations of the Overtime Provisions of the FLSA

5. Plaintiff re-alleges and incorporates by reference Paragraphs | through 4 supra.

6. Defendant Hercules Foundation Repair LLC is a foundation repair business
operating in the San Antonio Metropolitan Area.

7. At all times relevant to this lawsuit, Defendant was an employer within the meaning
of the Fair Labor Standards Act and was the employer of Plaintiff. Defendant has engaged in
interstate commerce, and has had gross annual sales in excess of $500,000.00 in all years relevant
to this lawsuit.

8. From January 28, 2020 to January 11, 2021, Plaintiff was employed by Defendant
as an office assistant. Defendant misclassified Plaintiff as a contractor paid on a “salary” basis.

While employed by Defendant, Plaintiff directly engaged in interstate commerce.
Case 5:21-cv-00243 Document1 Filed 03/10/21 Page 3 of 4

9. At all times relevant to this lawsuit, Plaintiff was a non-exempt employee, meaning
that she was not exempt from the minimum wage and overtime provisions of the FLSA. Plaintiff
did not perform exempt duties under any of the exemptions recognized by the FLSA, and in any
event, Defendant docked Plaintiff's salary when she was absent. Despite her non-exempt status,
Plaintiff has not been paid an overtime premium in those workweeks when she has worked in
excess of 40 hours over the last three years. As such, Plaintiff is owed the FLSA-mandated
overtime premium for all hours worked over 40 in any workweek. Plaintiff calculates that she
worked almost 317 hours of overtime for which she was not paid the federally-mandated overtime
premium.

10. Plaintiff also contends that she is owed an equal amount in liquidated damages
because Defendants cannot establish a “good faith” defense under 29 U.S.C Section 260. Finally,
because Plaintiff has had to retain counsel to prosecute this action, she is entitled to an award of
attorney fees.

Jury Demand
11. Plaintiff demands a trial by jury.
Conclusion and Prayer
12. Plaintiff prays that, upon final judgment, she be awarded the following:

a. Unpaid overtime;

b. Liquidated damages;

c. Attorney fees;

d. Costs of court and litigation expenses;

e. Post-judgment interest; and

f. All other relief to which Plaintiff is entitled.
Case 5:21-cv-00243 Document1 Filed 03/10/21 Page 4 of 4

Respectfully submitted,

/S/ MICHAEL V. GALO, JR.
Michael V. Galo, Jr.

State Bar No. 00790734
GALO LAw FIRM, P.C.
4230 Gardendale, Bldg. 401
San Antonio, Texas 78229
Telephone: 210.616.9800
Facsimile: 210.616.9898.
mgalo@galolaw.com
ATTORNEY FOR PLAINTIFF
ROEGINA PEREZ
